Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Drobyshev et al. US Publication 2022/0055969 who teaches a process for producing butadiene from ethanol, in two reaction steps, comprising a step a) of converting ethanol into acetaldehyde and a step b) of conversion into butadiene, and simultaneously implementing a reaction step and a regeneration step in (n+n/2) fixed-bed reactors, n being equal to 2 or a multiple thereof, comprising a catalyst, said regeneration step comprising four successive regeneration phases, said step b) also implementing a regeneration loop for the inert gas and at least one regeneration loop for the gas streams comprising oxygen ([0031]-[0033]).
The instant invention differs in that in the instant invention comprises a conversion step uses two or more parallel reactors for at least a part of a conversion reaction of converting ethanol in the ethanol-containing gas to 1,3-butadiene in the presence of the catalyst, while being accompanied by generation of hydrogen; and the catalyst regeneration step comprises supplying an oxygen-containing gas having an oxygen concentration of 0.01 to 100 % by volume to at least one reactor of the two or more parallel reactors, which is different from that or those used in the conversion step, and discharging a carbon dioxide-containing gas from the reactor, to thereby regenerate the catalyst, while continuing the conversion step.
Another close prior art is Chizu WO 2016/111203 who teaches a production method which improves the selectivity of 1,3-butadiene in a two-stage method, comprising dehydrogenating ethanol into acetaldehyde in the first stage and subsequently synthesizing 1,3-butadiene in the second stage (abstract). Hydrogen is separated between the reactors while ethanol is supplied to the second stage, but Chizu does not teach or fairly suggest wherein the conversion step uses two or more parallel reactors for at least a part of a conversion reaction of converting ethanol in the ethanol-containing gas to 1,3-butadiene in the presence of the catalyst, while being accompanied by generation of hydrogen; and the catalyst regeneration step comprises supplying an oxygen-containing gas having an oxygen concentration of 0.01 to 100 % by volume to at least one reactor of the two or more parallel reactors, which is different from that or those used in the conversion step, and discharging a carbon dioxide-containing gas from the reactor, to thereby regenerate the catalyst, while continuing the conversion step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHARON PREGLER/Primary Examiner, Art Unit 1772